DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 13-28 are pending in the application.  Claims 1-12 and 29-31 are cancelled.
Priority
	This application is a U.S. National Stage entry of PCT/CN2018/101471, filed on August 21, 2018, which claims the priority of the Chinese Patent Application No. 201710765745.0, filed on August 30, 2017.
Allowable Subject Matter
Claims 13-28, renumbered 1-16 in the final claims, are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the amendments of 10/28/2021 overcome the outstanding rejections previously made under 35 U.S.C. 112(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application 

/JOHN M MAURO/Primary Examiner, Art Unit 1625